--------------------------------------------------------------------------------

Exhibit 10.5

DEBT RESTRUCTURING AGREEMENT

     DEBT RESTRUCTURING AGREEMENT (this “Agreement”) dated as of June 8, 2014,
made by and among GOLDEN QUEEN MINING CO. LTD., a British Columbia corporation
(“GQM”), GOLDEN QUEEN MINING CO., INC., a California corporation (“GQMCA”), (GQM
and GQMCA are herein collectively referred to as the “Obligors”), CLAY FAMILY
2009 IRREVOCABLE TRUST, DATED APRIL 14, 2009 (the “Clay 2009 Trust”) and HARRIS
CLAY, an individual (the Clay 2009 Trust and Harris Clay are herein collectively
referred to as the “Lenders”).

     WHEREAS, GQM, GQMCA and the Clay 2009 Trust are parties to a certain Loan
Agreement dated as of January 1, 2014 (the “LTC Loan Agreement”), and the Clay
2009 Trust is the holder of a certain Promissory Note dated as of December 31,
2013 (the “LTC Note”) issued pursuant to the LTC Loan Agreement;

     WHEREAS, GQM, GQMCA and Harris Clay are parties to a certain Loan Agreement
dated as of January 1, 2014 (the “HC Loan Agreement”), and Harris Clay is the
holder of a certain Promissory Note dated December 31, 2013 (the “HC Note”)
issued pursuant to the HC Loan Agreement (the LTC Loan Agreement, the HC Loan
Agreement, the LTC Note and the HC Note are herein collectively referred to as
the “Loan Instruments”);

     WHEREAS, GQM, GQMCA, Auvergne, LLC, Gauss Holdings LLC and Gauss LLC are
parties to a certain Transaction Agreement of even date herewith (the
“Transaction Agreement”);

     WHEREAS, prior to the Closing GQM will form a wholly owned subsidiary,
Golden Queen Holdings, Inc., a California corporation (“GQMCA Holdco”);

     WHEREAS, GQM and GQMCA have requested that the Lenders amend the Loan
Instruments in connection with the transactions contemplated by the Transaction
Agreement (the “Transactions”), and the Lenders are willing to do so upon the
terms and subject to conditions of this Agreement, including, without
limitation, the consummation of the Transactions.

     NOW, THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I
CLOSING

     Section 1.1.     Closing. The completion and consummation of the
transactions contemplated by this Agreement (the “Closing”) shall take place at
the offices of Weil, Gotshall & Manges LLP, 767 Fifth Avenue, New York, New York
10153 on the date of the “Closing” under and as defined in the Transaction
Agreement. The date on which the Closing hereunder actually occurs is referred
to herein as the “Closing Date”.

--------------------------------------------------------------------------------

     Section 1.2.     Closing Deliverables by the Obligors. Subject to the
conditions of this Agreement, at the Closing GQM and GQMCA shall deliver to the
Lenders the following:

          (a)     An amendment to the LTC Loan Agreement substantially in the
form of Exhibit A attached hereto (the “LTC Loan Amendment”), duly executed by
each of GQM, GQMCA and GQMCA Holdco;

          (b)     An amendment and restatement of the LTC Note, substantially in
the form of Exhibit B attached hereto (the “Amended LTC Note”), duly executed by
GQM;

          (c)     An amendment to the HC Loan Agreement, substantially in the
form of Exhibit C attached hereto (the “HC Loan Amendment”), duly executed by
each of GQM, GQMCA and GQMCA Holdco;

          (d)     An amendment and restatement of the HC Note, substantially in
the form of Exhibit D attached hereto (the “Amended HC Note”), duly executed by
GQM;

          (e)     Certified copies of the resolutions duly adopted by the Board
of Directors (or similar managing body) of each of GQM, GQMCA and GQMCA Holdco,
authorizing the execution, delivery and performance of this Agreement and the
transactions contemplated hereby; and

          (f)     A certificate of the Chief Executive Officer of each of GQM,
GQMCA and GQMCA Holdco, certifying that the conditions specified in Section 2.1
hereof have been satisfied.

     Section 1.3.     Closing Deliverables by the Lenders. Subject to the
conditions of this Agreement, at the Closing the Lenders shall deliver to the
Obligors the following (a) The LTC Loan Amendment and the Amended LTC Note, duly
executed by the Clay 2009 Trust; and (b) The HC Loan Amendment and the Amended
HC Note, duly executed by Harris Clay.

     ARTICLE II
CONDITIONS PRECEDENT

     Section 2.1.     Conditions to the Obligations of the Lenders. The
obligation of the Lenders to enter into and consummate the Closing are subject
to the satisfaction (or waiver by the Lenders) on or prior to the Closing Date
of the following conditions:

          (a)     The Transactions shall have been consummated in full in
accordance with the Transaction Agreement (i) without any amendment to the
Transaction Agreement after the date hereof, and (ii) without any waiver of any
of the conditions precedent set forth in Sections 5.1 and 5.2 of the Transaction
Agreement, except, with respect to each of the foregoing clauses (i) and (ii),
with the consent of the Lenders; and

--------------------------------------------------------------------------------

          (b)     The deliverables set forth in Section 1.2 hereof shall have
been delivered. Section

     2.2.     Conditions to the Obligations of the Obligors. The obligation of
the Obligors to enter into and consummate the Closing are subject to the
satisfaction (or the waiver by the Obligors) on or prior to the Closing Date of
the following conditions:

          (a)     The Transactions shall have been consummated in full in
accordance with the Transaction Agreement; and

          (b)     The deliverables set forth in Section 1.3 hereof shall have
been delivered.

     ARTICLE III
TERMINATION

     Section 3.1.     Termination. This Agreement may be terminated and the
transactions contemplated hereby abandoned at any time prior to the Closing
Date: (a) By the unanimous written consent of the parties; or (b) By the Lenders
if the Transaction Agreement has been terminated or the Transactions shall not
have been consummated on or before December 31, 2014.

     Section 3.2.     Effect of Termination. In the event of the termination of
this Agreement as provided in Section 3.1, the party terminating this Agreement
shall give written notice thereof to the other parties specifying the provision
hereof pursuant to which such termination is made, and this Agreement shall
forwith become null and void (other than this Section 3.2, Section 3.3 and
Article IV, all of which shall survive termination of this Agreement), and there
shall be no liability on the part of the parties or their respective, directors,
officers and affiliates, except as provided in Section 3.3.

     Section 3.3.     Fees and Expenses. Whether or not the transactions
contemplated by this Agreement and the Transactions are consummated, all fees
and expenses incurred by any party hereto with respect to this Agreement shall
be paid by GQM.

     ARTICLE IV
MISCELLANEOUS

Section 4.1.     Amendments; Waivers; Etc.

          (a)     At any time prior to the Closing Date, this Agreement may be
amended or supplemented in any and all respects by written agreement of the
parties.

          (b)     At any time prior to the Closing Date, any party may (i)
extend the time for the performance of any of the obligations or acts of any
other party hereto, (ii) waive compliance by any other party with any of the
agreements contained herein or (iii) waive any of such party’s conditions. No
failure or delay by the parties in exercising any right hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right
hereunder. Any agreement on the part of a party to any such extension or waiver
shall be valid only if set forth in an instrument in writing signed on behalf of
such party.

--------------------------------------------------------------------------------

     Section 4.2.     Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of law or otherwise, by any of the parties without the prior written
consent of the other parties. Subject to the preceding sentence, this Agreement
shall be binding upon, inure to the benefit of, and be enforceable by, the
parties and their respective successors and assigns. Any purported assignment
not permitted under this Section shall be null and void.

     Section 4.3.     Entire Agreement. This Agreement, the Exhibits hereto and
the Transaction Agreement constitute the entire agreement, and supersede all
other prior agreements and understandings, both written and oral, among the
Parties, or any of them, with respect to the subject matter hereof.

     Section 4.4.     No Third-Party Beneficiaries. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any person other than
the parties (and their respective successors and permitted assigns) any right or
remedy of any nature whatsoever under or by reason of this Agreement.

     Section 4.5.     Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, applicable to
contracts executed in and to be performed entirely within that State.

     Section 4.6.     Waiver of Jury Trial. To the extent not prohibited by
applicable law which cannot be waived, each of the parties hereby waives, and
covenants that he or it will not assert (whether as plaintiff, defendant or
otherwise), any right to trial by jury in any forum in respect of any issue,
claim, demand, action or cause of action arising out of or based upon this
Agreement or the subject matter hereof, whether now existing or hereafter
arising and whether sounding in tort or contract or otherwise.

     Section 4.7.     Severability. If any term or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
law in an acceptable manner to the end that the transactions contemplated hereby
are fulfilled to the extent possible.

     Section 4.8.     Notices. All notices, requests and other communications to
any party hereunder shall be in writing and shall be deemed given if delivered
personally, telecopy faxed (which is confirmed) or sent by overnight courier
(providing proof of delivery) to the parties at the following addresses:

--------------------------------------------------------------------------------

If to Obligors, to:

  Golden Queen Mining Co. Ltd.   6411 Imperial Avenue   West Vancouver, British
Columbia, Canada V7W 2J5 Attention: H. Lutz Klingmann (President) and Andree St.
Germain (Chief Financial Officer)   Email: lklingmann@goldenqueen.com and  
astgermain@goldengueen.com  

with copies (which shall not constitute notice) to:

  Morton Law LLP   1200 - 750 West Pender Street   Vancouver, British Columbia  
Canada, V6C 2T8   Attention: Edward L. Mayerhofer, Esq.   Email: 
elm@mortonlaw.ca   Fax: (604) 681-9652         and           Dorsey & Whitney
LLP   1400 Wewatta Street, Suite 400   Denver, CO 80202   Attention: Kenneth
Sam, Esq.   Email: sam.kenneth@dorsey.com   Fax: (303) 629-3450


  If to the Lenders, to:       c/o East Hill Management Company   10 Memorial
Drive   Suite 902   Providence, RI 02903   Fax: (401) 490-0749       with a copy
(which shall not constitute notice) to:       Sullivan & Worcester LLP   One
Post Office Square   Boston, MA 02109   Attention: William A. Levine, Esq.  
Fax:    (617) 338-2880

or such other address or telecopy fax number as such party may hereafter specify
by like notice to the other parties. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5 P.M. in the place of receipt and such day is a
business day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding business day in the place of receipt.

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have caused this Debt Restructuring
Agreement to be duly executed and delivered as of the date first above written.

GOLDEN QUEEN MINING CO. LTD. CLAY FAMILY 2009 IRREVOCABLE TRUST                
            By:          /s/ H. Lutz Klingmann   By:          /s/ Thomas M. Clay
  Name: H. Lutz Klingmann     Name: Thomas M. Clay   Title: President and Chief
Executive Officer     Title: Trustee           GOLDEN QUEEN MINING COMPANY, INC.
                                    By:          /s/ H. Lutz Klingmann          
   /s/ Harris Clay   Name: H. Lutz Klingmann   HARRIS CLAY   Title: President  
   

(Signature Page to Debt Restructuring Agreement)

--------------------------------------------------------------------------------

EXHIBIT A

AGREEMENT AND AMENDMENT NO. 1
TO LOAN AGREEMENT

     This AGREEMENT AND AMENDMENT NO. 1 TO LOAN AGREEMENT, dated as of
____________ __, 2014 (this “Amendment”), is among GOLDEN QUEEN MINING CO. LTD.,
a British Columbia corporation (the “Borrower”), GOLDEN QUEEN MINING CO., INC.,
a California corporation (“GQMCA”), GOLDEN QUEEN HOLDINGS, INC., a California
corporation (“GQMCA Holdco”), and CLAY FAMILY 2009 IRREVOCABLE TRUST, DATED
APRIL 14, 2009 (the “Lender”). All capitalized terms used herein and not
otherwise defined shall have the meanings prescribed therefor in the Loan
Agreement (as defined below).

     WHEREAS, the Borrower, GQMCA and the Lender are parties to that certain
Loan Agreement dated as of January 1, 2014 (as amended, restated or otherwise
modified from time to time, the “Loan Agreement”), pursuant to which the Lender
advanced the Principal Amount to the Borrower and the Borrower issued its
Promissory Note to the Lender;

WHEREAS, the Borrower has requested that the Lender amend the Loan Agreement as
set forth herein in connection with the closing of the transactions referred to
in that certain Transaction Agreement dated as of _______ __, 2014, among the
Borrower, GQMCA, Auvergne, LLC, Gauss Holdings LLC and Gauss LLC.

     NOW, THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

     1.     Amendments to the Loan Agreement.

          1.1 The Preamble to the Loan Agreement is hereby amended and restated
in its entirety to read as follows:

“THIS AGREEMENT is made effective this 1st day of January, 2014

AMONG:

     GOLDEN QUEEN MINING CO. LTD., a corporation existing under the laws of the
Province of British Columbia with an address at 6411 Imperial Avenue, West
Vancouver, British Columbia, V7W 2J5

     (the “Borrower”)

AND:

     GOLDEN QUEEN MINING CO., INC., a corporation existing under the laws of the
State of California, with an address at 15772 K Street, Mojave, California 93501

--------------------------------------------------------------------------------

     (“GQMCA”)

AND:

     Golden Queen Holdings, Inc., a corporation existing under the laws of the
State of California, with an address at 15772 K Street, Mojave, California,
93501

     (the “Guarantor”)

AND:

     CLAY FAMILY 2099 IRREVOCABLE TRUST, DATED APRIL 14, 2009, a trust having an
address at 10 Memorial Blvd., Suite 902, Providence, Rhode Island, 02903

     (the “Lender”)

          1.2     All references in the Loan Agreement to the “Guarantor” shall
be references to Golden Queen Holdings, Inc., and not to Golden Queen Mining
Co., Inc.

          1.3     Section 1(e) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows: “(e) “Financing” means one or more
financings by the Borrower where collectively the aggregate proceeds received by
the Borrower itself are at least $15,000,000 in United States currency;”

          1.4     Section 4(a)(ii) is hereby amended and restated in its
entirety to read as follows: “(ii) The first date on which proceeds of a
Financing are received; and”

          1.5     Section 4(b) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

     “(b)     The Borrower may prepay all or part of the Loan in full at any
time prior to the Maturity Date, provided that if the prepayment is made after
July 1, 2014, the prepayment will be in the amount of 105% of the Principal
Amount, plus accrued interest and other costs forming part of the Outstanding
Balance.”

          1.6     Section 5 of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:

          “5. [Deleted]”.

          1.7     Section 9(b) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

          “(b) [Deleted]”.

--------------------------------------------------------------------------------

     2.     Guarantor. GQMCA Holdco hereby becomes the “Guarantor” under the
Loan Agreement and assumes all of the obligations of the “Guarantor” thereunder.
GQMCA is hereby released as “Guarantor” under the Loan Agreement.

     3.     Representations. The Borrower and the Guarantor, jointly and
severally, hereby represent and warrant to the Lender as follows:

          (a)     no Event of Default, as described in Section 13 of the Loan
Agreement, has occurred and is continuing as of the date hereof; and

          (b)     the representations and warranties contained in Section 10 of
the Loan Agreement are true and correct in all material respects on and as of
the date hereof.

     4.     General. The foregoing amendments to the Loan Agreement are limited
as provided herein and do not extend to other provisions of the Loan Agreement
not specified herein or to any other matter. The Loan Agreement is ratified and
confirmed and shall continue in full force and effect as amended hereby. This
Amendment may be executed in any number of counterparts with the same effect as
if the signatures hereto and thereto were upon the same instrument.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement and
Amendment No. 1 to Loan Agreement as of the date first written above.

CLAY FAMILY 2009 IRREVOCABLE TRUST, DATED APRIL 14, 2009 GOLDEN QUEEN MINING CO.
LTD.                 Per:   THOMAS M. CLAY, Trustee                 Authorized
Signatory                             GOLDEN QUEEN MINING CO., INC.          
Per:                     Authorized Signatory             GOLDEN QUEEN HOLDINGS,
INC.                 Per:                     Authorized Signatory

[Amendment No. 1 to Loan Agreement]

--------------------------------------------------------------------------------

EXHIBIT B

AMENDED AND RESTATED PROMISSORY NOTE

Date: _______, 2014   (originally dated December 31, 2013) Vancouver, British
Columbia

FOR VALUE RECEIVED, GOLDEN QUEEN MINING CO. LTD. (the "Borrower"), promises to
pay to the order of Clay Family 2009 Irrevocable Trust, dated April 14, 2009
(the "Lender") on or before December 31, 2014 (the "Maturity Date"), the sum of
seven million five hundred thousand United States dollars (US$7,500,000) (the
"Principal Amount") with interest thereon at the rate of 5% per annum, payable
on the Maturity Date, provided that if the Principal Amount is repaid on a date
that is less than 183 days prior to the Maturity Date, then the Borrower will
instead pay to the Lender the amount of 105% of the Principal Amount plus
interest on the Principal Amount at the rate of 5% per annum..

The Borrower hereby waives demand for payment and presentment hereof.

Time shall be of the essence. This Note shall be governed as to validity,
interpretation, construction, effect and in all other respects by the laws of
the Province of British Columbia.

This Note is issued by the Borrower pursuant to the terms of an Agreement and
Amendment No. 1 to Loan Agreement between the Borrower and the Lender dated
_________, 2014.

ACCEPTED:   GOLDEN QUEEN MINING CO. LTD.     (Borrower) Clay Family 2009
Irrevocable Trust,     Dated April 14, 2009                 Trustee   Signature
of Borrower (or Authorized Signatory)                       Print Name of
Signature                       Signature of Borrower (or its Authorized
Signatory)     Witnessed by:                       Signature of Witness        
              Print Name of Witness


--------------------------------------------------------------------------------

EXHIBIT C

AGREEMENT AND AMENDMENT NO. 1
TO LOAN AGREEMENT

     This AGREEMENT AND AMENDMENT NO. 1 TO LOAN AGREEMENT, dated as of
____________ __, 2014 (this “Amendment”), is among GOLDEN QUEEN MINING CO. LTD.,
a British Columbia corporation (the “Borrower”), GOLDEN QUEEN MINING CO., INC.,
a California corporation (“GQMCA”), GOLDEN QUEEN HOLDINGS, INC., a California
corporation (“GQMCA Holdco”), and HARRIS CLAY, an individual (the “Lender”). All
capitalized terms used herein and not otherwise defined shall have the meanings
prescribed therefor in the Loan Agreement (as defined below).

     WHEREAS, the Borrower, GQMCA and the Lender are parties to that certain
Loan Agreement dated as of January 1, 2014 (as amended, restated or otherwise
modified from time to time, the “Loan Agreement”), pursuant to which the Lender
advanced the Principal Amount to the Borrower and the Borrower issued its
Promissory Note to the Lender;

     WHEREAS, the Borrower has requested that the Lender amend the Loan
Agreement as set forth herein in connection with the closing of the transactions
referred to in that certain Transaction Agreement dated as of _______ __, 2014,
among the Borrower, GQMCA, Auvergne, LLC, Gauss Holdings LLC and Gauss LLC.

     NOW, THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

     1.     Amendments to the Loan Agreement.

          1.1     The Preamble to the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

“THIS AGREEMENT is made effective this 1st day of January, 2014

AMONG:

     GOLDEN QUEEN MINING CO. LTD., a corporation existing under the laws of the
Province of British Columbia with an address at 6411 Imperial Avenue, West
Vancouver, British Columbia, V7W 2J5

     (the “Borrower”)

AND:

     GOLDEN QUEEN MINING CO., INC., a corporation existing under the laws of the
State of California, with an address at 15772 K Street, Mojave, California 93501

--------------------------------------------------------------------------------

     (“GQMCA”)

AND:

     Golden Queen Holdings, Inc., a corporation existing under the laws of the
State of California, with an address at 15772 K Street, Mojave, California,
93501

     (the “Guarantor”)

AND:

     HARRIS CLAY, an individual with an address at 933 Milledge Road, Augusta,
GA 20904

     (the “Lender”)

          1.2     All references in the Loan Agreement to the “Guarantor” shall
be references to Golden Queen Holdings, Inc., and not to Golden Queen Mining
Co., Inc.

          1.3     Section 1(e) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

     “(e)      “Financing” means one or more financings by the Borrower where
collectively the aggregate proceeds received by the Borrower itself are at least
$15,000,000 in United States currency;”

          1.4     Section 4(a)(ii) is hereby amended and restated in its
entirety to read as follows:

          “(ii) The first date on which proceeds of a Financing are received;
and”

          1.5     Section 4(b) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

     “(b)     The Borrower may prepay all or part of the Loan in full at any
time prior to the Maturity Date, provided that if the prepayment is made after
July 1, 2014, the prepayment will be in the amount of 105% of the Principal
Amount, plus accrued interest and other costs forming part of the Outstanding
Balance.”

          1.6     Section 5 of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:

          “5. [Deleted]”.

          1.7     Section 9(b) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

          “(b) [Deleted]”.

-2-

--------------------------------------------------------------------------------

     2.     Guarantor. GQMCA Holdco hereby becomes the “Guarantor” under the
Loan Agreement and assumes all of the obligations of the “Guarantor” thereunder.
GQMCA is hereby released as “Guarantor” under the Loan Agreement.

     3.     Representations. The Borrower and the Guarantor, jointly and
severally, hereby represent and warrant to the Lender as follows:

          (a)     no Event of Default, as described in Section 13 of the Loan
Agreement, has occurred and is continuing as of the date hereof; and

          (b)     the representations and warranties contained in Section 10 of
the Loan Agreement are true and correct in all material respects on and as of
the date hereof.

     4.     General. The foregoing amendments to the Loan Agreement are limited
as provided herein and do not extend to other provisions of the Loan Agreement
not specified herein or to any other matter. The Loan Agreement is ratified and
confirmed and shall continue in full force and effect as amended hereby. This
Amendment may be executed in any number of counterparts with the same effect as
if the signatures hereto and thereto were upon the same instrument.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement and
Amendment No. 1 to Loan Agreement as of the date first written above.

    GOLDEN QUEEN MINING CO. LTD.                             HARRIS CLAY   Per:
      Authorized Signatory                     GOLDEN QUEEN MINING CO., INC.    
            Per:       Authorized Signatory                     GOLDEN QUEEN
HOLDINGS, INC.                 Per:         Authorized Signatory

[Amendment No. 1 to Loan Agreement]

--------------------------------------------------------------------------------

EXHIBIT D

AMENDED AND RESTATED PROMISSORY NOTE

Date: _________, 2014   (originally dated December 31, 2013) Vancouver, British
Columbia

FOR VALUE RECEIVED, GOLDEN QUEEN MINING CO. LTD. (the "Borrower"), promises to
pay to the order of Harris Clay (the "Lender") on or before December 31, 2014
(the "Maturity Date"), the sum of two million five hundred thousand United
States dollars (US$2,500,000) (the "Principal Amount") with interest thereon at
the rate of 5% per annum, payable on the Maturity Date, provided that if the
Principal Amount is repaid on a date that is less than 183 days prior to the
Maturity Date, then the Borrower will instead pay to the Lender the amount of
105% of the Principal Amount plus interest on the Principal Amount at the rate
of 5% per annum..

The Borrower hereby waives demand for payment and presentment hereof.

Time shall be of the essence. This Note shall be governed as to validity,
interpretation, construction, effect and in all other respects by the laws of
the Province of British Columbia.

This Note is issued by the Borrower pursuant to the terms of an Agreement and
Amendment No. 1 to Loan Agreement between the Borrower and the Lender dated
__________, 2014.

ACCEPTED:   GOLDEN QUEEN MINING CO. LTD. (Borrower)                   Harris
Clay   Signature f Borrower (or Authorized Signatory)                      
Print Name of Signatory                 Signature of Borrower (or its Authorized
Signatory)     Witnessed by:                       Signature of Witness        
              Print Name of Witness


--------------------------------------------------------------------------------